Case 18-30660-5-mcr   Doc 59    Filed 05/28/19 Entered 05/28/19 16:48:27   Desc Main
                               Document      Page 1 of 9
Case 18-30660-5-mcr   Doc 59    Filed 05/28/19 Entered 05/28/19 16:48:27   Desc Main
                               Document      Page 2 of 9
Case 18-30660-5-mcr   Doc 59    Filed 05/28/19 Entered 05/28/19 16:48:27   Desc Main
                               Document      Page 3 of 9
Case 18-30660-5-mcr   Doc 59    Filed 05/28/19 Entered 05/28/19 16:48:27   Desc Main
                               Document      Page 4 of 9
Case 18-30660-5-mcr   Doc 59    Filed 05/28/19 Entered 05/28/19 16:48:27   Desc Main
                               Document      Page 5 of 9
Case 18-30660-5-mcr   Doc 59    Filed 05/28/19 Entered 05/28/19 16:48:27   Desc Main
                               Document      Page 6 of 9
Case 18-30660-5-mcr   Doc 59    Filed 05/28/19 Entered 05/28/19 16:48:27   Desc Main
                               Document      Page 7 of 9
Case 18-30660-5-mcr   Doc 59    Filed 05/28/19 Entered 05/28/19 16:48:27   Desc Main
                               Document      Page 8 of 9
Case 18-30660-5-mcr   Doc 59    Filed 05/28/19 Entered 05/28/19 16:48:27   Desc Main
                               Document      Page 9 of 9
